Citation Nr: 1116540	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-48 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for stomach cramps.

3.  Entitlement to service connection for a low back disorder, claimed as arthritis.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left hand disorder, including status post fracture of the left fifth finger.

7.  Entitlement to service connection for a right hand disorder.

8.  Entitlement to service connection for a disorder claimed as tenderness in the joints.

9. Entitlement to service connection for blurred vision.

10.  Entitlement to service connection for a disorder claimed as left side chest pain.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for a bilateral foot disorder, including hallux valgus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1995 to September 1995, December 1995 to August 1996, January 2002 to January 2003, and January 2003 to March 2004, with intervening inactive duty service, presumably with periods of active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue from service connection for PTSD, to the broader issue of entitlement service connection for an acquired psychiatric disorder, to include her diagnosed depression and PTSD.  

Although the February 2010 Supplemental Statement of the Case did not include a readjudication of the right hand disorder claim, the Board notes that the additional VA medical records associated with the claims file was essentially duplicative of other evidence of record and thus that claim need not be remanded to the RO for consideration.  

The issues of service connection for a psychiatric disorder, a back disorder, a bilateral knee disorder, a left hand disorder, and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has stomach cramps related to her active military service.  

2.  The evidence of record does not show that the Veteran has a right hand disorder related to her active military service.  

3.  The evidence of record does not show that the Veteran has a disorder claimed as tenderness in the joints related to her active military service.  

4.  The evidence of record does not show that the Veteran has blurred vision related to her active military service.  

5.  The evidence of record does not show that the Veteran has a disorder claimed as left side chest pain related to her active military service.  

6.  The evidence of record does not show that the Veteran has headaches related to her active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for stomach cramps have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for the establishment of service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for the establishment of service connection for a disorder claimed as tenderness in the joints have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for the establishment of service connection for blurred vision have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

5.  The criteria for the establishment of service connection for a disorder claimed as left side chest pain have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

6.  The criteria for the establishment of service connection for a disorder claimed as headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



[Continued on the next page]  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  



However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The letter informed him that her service connection claims must be supported by evidence indicating current disabilities, evidence that the injuries or diseases were incurred or aggravated during service, and medical evidence of a nexus between the claimed current disabilities and the in-service injuries or diseases.  She was also informed that VA would seek to provide federal records. Finally, she was informed that it was her responsibility to support her claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the May 2008 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and she has not indicated that any additional records provide a diagnosis or etiology opinion in regards to her present claims.  

There is also no duty on the part of VA to provide a medical examination for the currently adjudicated disorders, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that she has the disorders in question, and further substantiating evidence suggestive of a linkage between her active service and the current disorders, if shown. The Veteran has not done so, and no evidence thus supportive has otherwise been obtained. Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the Veteran has been diagnosed with claimed disorders or that they are related to service.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A(d). 
 
Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with her service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of her active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as psychoses, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran has essentially claimed to have stomach cramps, a right hand disorder, and disorders claimed as tenderness in the joints, blurred vision, headaches, and left side chest pain, due to service.

The Veteran's service treatment records (STRs) are silent as to any complaints of, or treatment for the following:  a right hand disorder, joint tenderness, blurred vision, headaches, or left side chest pain in service, and the record is silent for years following her March 2004 discharge from service in regards to any of those claimed disorders.  The STRs do reflect one instance of stomach pain in June 1995 after having a meal.  No other STRs reflect any other stomach symptoms, so this one event in June 1995 appears to have been acute and transitory in nature.

The only post-service medical records associated with the claims file in regards to the stomach cramps claim include a May 2, 2008 VA nursing note that indicated that she denied gastrointestinal symptoms.  A June 30, 2008 VA medical record noted that the Veteran complained of cramps in the lower abdominal area without menstrual cycle and had reported no abnormalities on previous pelvic examination in January 2008.  She reported that the cramps have been ongoing for about one year with no relationship with menstrual cycle.  The examiner noted that the Veteran complained of pelvic cramping for one year with no other symptoms.  

Additionally, in regards to the right hand disorder claim, a June 2, 2008 VA pain assessment note indicated a complaint of bilateral hand pain, and is the first evidence of record of right hand pain a the years after her discharge from service.  Other VA medical records, including an October 5, 2009 VA nursing note and a December 8, 2009 VA occupational therapy note, similarly indicated complaints of right hand pain, but did not diagnose her with a current right hand disorder.

The record is similarly silent for years following the Veteran's discharge from service in regards to the left side chest pain claim.  A June 2, 2008 VA physician note indicated that she complained of chest pain for 8 months, but that an echocardiogram and chest x-ray were insignificant.  It referred her to cardiology for further evaluation.  A June 2, 2008 VA pain assessment record also noted that she claimed to have had pain on the left side of the upper chest, with an onset of the past couple of days.  

A July 1, 2008 VA cardiology consult record noted that the Veteran reported left pericardial chest pain off and on for 6 months.  She described it as a sharp stabbing-type pain with no relationship to activity and occurring any time.  The examiner noted that the Veteran described atypical chest pain and that the examiner believed it to be of a low probability of being cardiac in origin.  



Furthermore, the Veteran does not have any complaints of, or treatment for, general joint tenderness or blurred vision.  While an October 27, 2009 VA orthopedic consult noted complaints of pain around the metacarpal joint of the left hand, the left hand is being separately assessed as a claimed disorder and is addressed in the Remand portion of the claim.  The evidence of record does not indicate any complaints of, or treatment for, tenderness in the joints, other than for separately claimed disorders, and no such diagnosis is of record.  The medical record is completely silent as to any complaints of, or treatment for, blurred vision.

In regards to the headaches claim, a July 14, 2008 VA medical record noted that she reported having headaches off and on for the last week.  A December 8, 2008 occupation therapy note indicated that she complained of headaches.  

The VA medical records do not indicate that the Veteran has been diagnosed with any kind of chronic or persistent stomach disorder, including one characterized by stomach cramps, a right hand disorder, a disorder characterized by tenderness in the joints, blurred vision, headaches, or a disorder characterized by left side chest pain.  

It is important for the Veteran to understand that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Thus, in absence of competent medical evidence showing a known clinical diagnosis, involving stomach cramps, a right hand disorder, a disorder characterized as tenderness in the joints, blurred vision, headaches, or a disorder characterized by left side chest pain, her claims must be denied. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  


Furthermore, even if, for the sake of argument, the Board were to accept that the Veteran currently has stomach cramps, a right hand disorder, tenderness in the joints, blurred vision, left side chest pain, or headaches, there is no evidence of record to indicate that any of the claimed disorders developed in or are due to her service.  The service treatment records do not indicate any in-service complaints of, or treatment for, any of those disorders, and the Veteran has not indicated that she has had stomach cramps, a right hand disorder, tenderness in the joints, blurred vision, headaches, or left side chest pain in service.  

Indeed, the June 30, 2008 VA medical record noted that the stomach cramps complaint arose about one year prior, in 2007, several years following her discharge from service.  Additionally, in her March 2010 VA Form 9, she reported a her in-service hand fracture, which was to her left hand, but has not in any way indicated a right hand disorder since service.  She has also not provided any statements as to her tenderness in the joints claim, other than on her initial April 2008 claim for that disorder.  Furthermore, the VA medical records of record all indicate that she reported that her left side chest pain developed within the past 6 to 8 months of her seeking treatment in 2008, several years following her discharge from service.  VA medical records similarly indicated that she reported headaches in the past week, in 2008, several years after her discharge.  Finally, the record is completely silent as to any complaints of, or treatment for, blurred vision.  As such, the record does not indicate that the Veteran has had the claimed disorders since service or for years following her discharge from service.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claims for service connection for stomach cramps, a right hand disorder, a disorder claimed as tenderness in the joints, blurred vision, headaches, and a disorder claimed as left side chest pain, are denied. 



[Continued on the next page]  

ORDER

Service connection for stomach cramps is denied.

Service connection for a right hand disorder is denied.

Service connection for a disorder claimed as tenderness in the joints is denied.

Service connection for blurred vision is denied.

Service connection for a disorder claimed as left side chest pain is denied.

Service connection for headaches is denied.


REMAND

In a March 2010 VA Form 9, the Veteran claimed that she hurt her back carrying heavy equipment, and hurt her feet and knees wearing boots on long marches.  She also contends that she has PTSD due to service, and has been diagnosed with depression.  

The Veteran also seeks service connection for a psychiatric disorder, specifically, PTSD. Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.303(f).

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

In a November 2009 statement, the Veteran reported that her stressors involved being deployed to Guantanamo Bay, Cuba from May 2002 to November 2002.  She reported that she was with the military police and worked as a security guard for the detainees.  She claimed that she witnessed a detainee's attempted suicide and that the detainees had no respect for women and caused her discomfort.  She also reported poor living conditions and being quartered close to the detainees.

VA Memoranda dated in July 2008 and January 2010 made formal findings of a lack of information required to corroborate stressors associated with the Veteran's claim for PTSD.  

The Board notes that the Veteran was only in Cuba from June 2002 until November 2002.  The record also indicates that she has served with the military police.  However, the record does not indicate whether her military police duties involved guarding Guantanamo Bay detainees or that any development was attempted regarding her claimed stressors.  Contrary to the RO's formal findings in 2008 and 2010, the Board observes that as the Veteran served in the Military Police, and her claimed stressors are said to have occurred between the specific period of June 2001 and November 2002 while she was stationed in Cuba, the claimed stressors may be capable of corroboration.  

Based on the information in the claims file and provided by the Veteran, the RO/AMC should take appropriate steps to corroborate the Veteran's claimed stressors with the Joint Services Records Research Center (JSRRC) or other appropriate agency.  Although the RO /AMC determined that insufficient information had been provided by the Veteran to verify her claimed stressors, The Board finds such finding to be erroneous under the circumstances of this case.  The RO/AMC should request that the JSRRC or other appropriate agency attempt to corroborate the Veteran's claimed stressors, specifically including whether her military police duties involved guarding detainees.  As such, the information regarding the claimed stressors should be sent the JSRRC or other appropriate agency for corroboration and her unit records should be associated with the claims file.  

In regards to the other claims, service treatment records indicate complaints regarding the back, feet, and knees.

In regards to her back complaint, an August 1996 report of medical history noted that the Veteran complained of recurring low back pain in 1995, but that she did not receive treatment.  

In regards to the left hand complaint, a March 15, 2002 service record noted that the Veteran complained of left hand pain after falling, and the examiner diagnosed her with a fracture of the fifth metacarpal.  A May 2002 service treatment record noted that the Veteran had a physical profile due to her left hand.  

An October 27, 2009 VA orthopedic consult indicated that the Veteran was diagnosed with a left hand sprain with lower upper extremity pain.  

Additionally, in regards to the bilateral knee and foot claims, a December service treatment record, a statement of medical examination and duty noted that the Veteran complained of knee and foot pain incurred during duty PT.  In a December 2002 post-deployment health assessment, the Veteran reported that she had concerns regarding her right foot, left knee, and previously broken hand.  

The record also indicates current complaints of, or treatment for, back, knee, and foot pain.  For example, a May 2, 2008 VA physician note noted a history of chronic left hand and right foot pain for the last few months.  

A June 2, 2008 VA podiatry consult noted that the Veteran complained of right foot pain, on top of her right big toe. The examiner found a mild bunion deformity, with the right greater than the left and a small palpable bony prominence at the left metatarsal head.  The examiner found her to have hallux valgus, dorsal bunion deformity.  

The Veteran has also made statements as to bilateral knee and back pain.  Although a January 11, 2010 VA x-ray found the lumbar lordosis was maintained, and that the vertebral bodies, intervertebral spaces, and posterior elements appeared essentially normal, with no evidence of compression fracture of dislocation, no VA examination has been provided as to the Veteran's reports of ongoing pain since service.  Additionally, no VA examination has been provided in regards to her complaints of a left hand disorder and bilateral foot and knee disorders claims.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, she is able to testify as to the claimed symptoms of back, left hand, bilateral knee, and foot pain since service.

There is currently no medical evidence clearly addressing whether the Veteran currently has these claimed disorders and whether they are due to and have continued since service.  In view of the medical evidence indicating there may have been and injury or incident in service, medical evidence indicating possible current disorders, and the Veteran's lay testimony, the Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from any diagnosed chronic disorders that are etiologically related to her service.  

The Board also notes that the last VA medical records associated with the claims file were from January 2010 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from January 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall attempt to corroborate the Veteran's claimed stressors, as were described to have occurred between June 2002 and November 2002, with the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency.  The RO/AMC shall request that the organization provide any information available that might corroborate the stressors alleged by the Veteran, including whether her duties involved guarding Guantanamo Bay detainees.  

The Veteran's unit records shall also be obtained to attempt to verify her claimed duty and stressors.  

All responses shall be associated with the claims file.  

3.  The RO/AMC shall then determine if a VA psychiatric examination, performed in accordance with DSM-IV to determine that her claimed PTSD and/or depression meets all applicable criteria, and with the benefit of a claims file review is necessary to determine if any of the Veteran's corroborated in-service stressor(s) caused his diagnosed PTSD, or if any acquired psychiatric disorder is related to service.  

4.  After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any back, right and/or left knee, left hand, and right and/or left foot disorder, including hallux valgus, found to be present.

The claims folder and a complete copy of this remand shall be made available to and be reviewed by the examiner. 

All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any back, right and/or left knee, left hand, and right and/or left foot disorder, including hallux valgus, found to be present had its onset in, was aggravated by, or is otherwise related to service.  

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records.  The rationale for all opinions expressed shall be provided in a legible report.

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


